
	

115 S161 IS: Hurricane Forecast Improvement Act of 2017
U.S. Senate
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 161
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2017
			Mr. Rubio (for himself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To improve hurricane forecasting and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Hurricane Forecast Improvement Act of 2017.
		2.Hurricane forecast improvement program
 (a)In generalThe Under Secretary of Commerce for Oceans and Atmosphere, in collaboration with the United States weather industry and such academic entities as the Administrator of the National Oceanic and Atmospheric Administration considers appropriate, shall maintain a project to improve hurricane forecasting.
 (b)GoalThe goal of the project maintained under subsection (a) shall be to develop and extend accurate hurricane forecasts and warnings in order to reduce loss of life, injury, and damage to the economy, with a focus on—
 (1)improving the prediction of rapid intensification and track of hurricanes; (2)improving the forecast and communication of storm surges from hurricanes; and
 (3)incorporating risk communication research to create more effective watch and warning products. (c)Project planNot later than 1 year after the date of the enactment of this Act, the Under Secretary of Commerce for Oceans and Atmosphere, acting through the Assistant Administrator for Oceanic and Atmospheric Research and in consultation with the Director of the National Weather Service, shall develop a plan for the project maintained under subsection (a) that details the specific research, development, and technology transfer activities, as well as corresponding resources and timelines, necessary to achieve the goal set forth in subsection (b).
			
